          Case 1:19-cv-01087-KHP Document 41 Filed 01/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       01/16/2020

 Rachel David,

                                Plaintiff,
                                                           19-cv-01087 (KHP)
               -against-                                   ORDER OF DISMISSAL

 New York Foundling Charitable Corporation,

                                Defendant.


KATHARINE H. PARKER, United States Magistrate Judge:

        In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties,

having reached an agreement in principle to resolve the action, placed their proposed

settlement agreement before this Court for approval. See Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA settlements). The

Court approved the parties’ settlement for the reasons stated on the record on January 10,

2020.

        As a result of the Court’s approval of the parties’ proposed settlement, this action is

hereby discontinued with prejudice and without costs, provided, however, that, within 30 days

of the date of this Order, if any aspect of written documentation of the settlement is not

completed, then Plaintiff may apply by letter for the restoration of the action to the active

calendar of the Court.

        The Clerk of Court is directed to close this case on the Docket of the Court.
          Case 1:19-cv-01087-KHP Document 41 Filed 01/16/20 Page 2 of 2



Dated: New York, New York
       January 16, 2020


                                            SO ORDERED


                                            ________________________________
                                            KATHARINE H. PARKER
                                            United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                        2
